Citation Nr: 1623082	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  06-03 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from June 1990 to October 1990, November 1990 to April 1993, and February 2003 to March 2004.  He also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2016 the Veteran testified by videoconference from the North Little Rock RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of that hearing is of record.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for service connection for a respiratory disorder.



2.  Bilateral hearing loss was noted prior to the Veteran's third period of active service.

3.  The evidence shows that the Veteran's bilateral hearing loss increased in severity during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for service connection for a respiratory disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The Veteran's bilateral hearing loss was aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Respiratory Disorder

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the April 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for service connection for a respiratory disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration pertaining to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

Bilateral Hearing Loss

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents a complete grant of that benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary concerning it.

With regard to the bilateral hearing loss issue, during the April 2016 Board hearing, the Veteran reported that he was exposed to excessive noise during his service in Iraq while subjected to daily IED (improvised explosive device) explosions without the use of hearing protection.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The "clear and unmistakable evidence" standard is an onerous one; it means that the evidence cannot be misinterpreted and misunderstood, i.e., it is undebatable, obvious, or manifest.  See Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2015).

The available service records include a February 2004 Post-deployment examination report showing complaints of ringing of the ears.  There is, however,  no audiological examinations of record from the Veteran's active periods of service.  Nevertheless, there is a May 1999 audiological examination report from the Veteran's National Guard records and dated between his second and third periods of active service which revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
0
0
40
35
Left Ear
0
5
0
40
45

Pursuant to 38 C.F.R. § 3.385, the Veteran had hearing loss disability in both ears at 3000 and 4000 Hz between his second and third periods of active service.  

VA recognized the Veteran has having submitted a claim for service connection for bilateral hearing loss in March 2004, during his third period of active service.  The earliest evidence of record showing the results of a hearing evaluation is dated in May 2006, however, that report mentions the results of a July 2004 hearing examination that revealed "moderately severe" hearing loss at 3000 and 4000 Hz in the left and right ear.  The May 2006 examination revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
15
10
55
55
Left Ear
10
20
15
55
60

The May 2006 VA examiner characterized the latest results as revealing moderately severe hearing loss at the 3000 and 4000 Hz level.  She also noted that the Veteran's hearing had decreased in both ears since the May 1999 examination, however, she indicated that, without a review of the enlistment and separation examinations, any opinion rendered regarding the etiology of the Veteran's hearing loss would be speculative.  Nevertheless, she did note that the 1999 hearing test results were indicative of mild to moderately severe hearing loss at the 3000 and 4000 Hz level.  

After review of the evidence, the Board finds that comparison of the audiograms conducted in May 1999, prior to the Veteran's third period of active service, and the characterization of the hearing test results from July 2004, along with the May 2006 VA examination results indicates that the Veteran's hearing worsened during his third period of active service.  (It went from "mild to moderately severe" to "moderately severe.")  Thus, his preexisting hearing loss will be considered to have been aggravated by his service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  As the May 2006 VA examination report fails to address whether the worsening is due to the natural progress of the disease or otherwise demonstrates by clear and unmistakable evidence that the Veteran's hearing loss was not aggravated by his service, the Board finds that the examiner's opinion is inadequate in this regard.  Stated differently, the 2006 VA examiner's opinion does not constitute clear and unmistakable evidence needed to rebut the presumption of aggravation. 

In sum, the Board finds that there is no clear and unmistakable evidence of record that rebuts the presumption of aggravation and service connection must be granted for bilateral hearing loss.  See 38 C.F.R. §§ 3.303, 3.306.


ORDER

The appeal of the issue of entitlement to service connection for a respiratory disorder is dismissed.

Service connection for bilateral hearing loss is granted.  


REMAND

With regard to the bilateral knee issues, a review of the Veteran's available service treatment records shows several complaints regarding the knees.  Specifically, there are several treatment records dated in March 2003 noting a left knee injury while running.  Significantly, a March 2003 X-ray of the left knee noted "mild degree degenerative change pre-dominating in the patellofemoral compartment with a tiny inferior osteophyte."  Some of the records from March 2003 also note complaints of bilateral knee pain.  July 2003 service treatment records also show complaints regarding both knees, noting assessments of left knee strain and right knee pain.  In a February 2004 Post-deployment examination, the Veteran complained of bilateral knee pain as well as swollen, stiff, and painful joints.

Post-service treatment records continue to show complaints of bilateral knee pain.  Significantly, a May 2004 VA treatment record notes complaints of bilateral knee pain but also shows a normal X-ray of the knees.  However, June 2004 and May 2005 VA treatment records note diagnoses of degenerative joint disease of the knees.  The Veteran was afforded a VA general examination in December 2004 and his knees were found to be normal.  

During the April 2016 Board hearing, the Veteran's representative indicated that the Veteran had been given a diagnosis of chondromalacia of the knees by VA as early as 2006.  However, a review of VA treatment records dated through October 2007 does not appear to contain that diagnosis.  

As it is unclear whether the Veteran has a current disorder of either knee which is related to his military service, the Veteran should be afforded a new VA examination pertaining to the knees.  

Also, a review of the claims file shows that the Veteran is likely in receipt of disability benefits from the Social Security Administration (SSA).  Significantly, in July 2006 correspondence a private attorney wrote VA requesting a copy of Veteran's VA records to use in connection with the Veteran's claim for disability benefits from SSA.  Subsequently, a May 2008 letter from SSA to the Veteran notes that the Veteran's disability benefits were going to be apportioned due to the Veteran's obligation for child support and/or alimony.  Records have not been requested from SSA.  On remand, copies of these records should be requested.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, the most recent VA treatment records are dated in October 2007.  On remand, any relevant VA and non-VA medical records, to include records since October 2007 should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records concerning the Veteran's treatment for bilateral knee disorders, to include those dated since October 2007.

2.  Ask the Veteran to identify any private treatment records he would like to have considered in connection with his claims.  Any identified records should be sought.

3.  Obtain SSA records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning that claim.

4.  After associating any pertinent, outstanding records with the electronic claims file, schedule the Veteran for a VA examination, the report from which should include an opinion regarding the nature and etiology of any current right and/or left knee disorder.  The electronic file should be provided to the examiner.  After examining the Veteran, and undertaking any indicated tests, the examiner is asked to opine as to whether it is at least as likely as not that any current right and/or left knee disability is related to any in-service disease or injury.  The examiner should also opine whether the Veteran has manifested arthritis of either knee during service or within one year of his discharge from military service (i.e., March 2005).  

In offering these opinions, the examiner should note the following:

* a March 2003 X-ray of the left knee noted "mild degree degenerative change pre-dominating in the patellofemoral compartment with a tiny inferior osteophyte."  

* March 2003 service treatment records showing a left knee injury and complaints of bilateral knee pain.  

* July 2003 service treatment records showing complaints regarding both knees, noting assessments of left knee strain and right knee pain. 

* a February 2004 Post-deployment examination, the Veteran complained of bilateral knee pain as well as swollen, stiff, and painful joints

* a May 2004 VA treatment record noting complaints of bilateral knee pain but also showing a normal X-ray of the knees. 

* June 2004 and May 2005 VA treatment records noting diagnoses of degenerative joint disease of the knees.  

* a December 2004 VA general examination showing that the Veteran's knees were normal.  

* the April 2016 Board hearing wherein the Veteran's representative indicated that the Veteran had been given a diagnosis of chondromalacia of the knees by VA as early as 2006.

All opinions expressed should be accompanied by supporting rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, that should be explained. 

5.  Then, the AOJ shall readjudicate the Veteran's claims for service connection for bilateral knee disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


